DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15, 16, 19-22, 25, 26 and 32-39 are pending.
Claims 15, 16, 19-22, 25, 26 and 32-39 are rejected.
Claims 1-14, 17, 18, 23, 24 and 27-31 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.
 
Response to Amendments
Claim Rejections - 35 USC § 112
The rejection of claims 17 and 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn, since claims 17 and 18 were canceled in the amendment to the claims filed March 24, 2022.  
The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn, since claim 18 was canceled in the amendment to the claims filed March 24, 2022. 

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 15-22, 25 and 26 under 35 U.S.C. 103 as being unpatentable over Hirsch (US 2,464,685) in view of Bogdanovic et al. (US 2002/0161229 A1) and Thathagar et al. (WO 2014/207206 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 16, 19-22, 25, 26 and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Cravotto et al. (“Simple sonochemical protocols for fast and reproducible Grignard reactions”, Green Chemistry., August 2011, Vol. 13, Issue 10, pp. 2806-2809) alone or in view of Thust et al. (DD 260277A1, machine generated English translation pages 1-4) or Motta (US 4,105,703).
Cravotto et al. disclose a method for producing a Grignard adduct as disclosed in claims 15, 21, and 34, wherein said method is conducted in only one reactor, wherein the reactor is temperature- controlled at a temperature within the claimed range of 10°C to 60°C, wherein a flow consisting of an alkyl- or aryl halide and a water-free solvent and a further flow consisting of magnesium chips appear to be fed to the reactor such that the magnesium chips drop downwards and abut each other to form a packed bed, wherein the magnesium chips are fed such that a molar excess of the magnesium chips is present in the reactor relative to the alkyl- or aryl halide, the average dwell time of reagents in the reactor is within the claimed range of 1.0 to 20.0 minutes, and the magnesium chips are activated mechanically in the reactor, without the use of an agitator, by friction of the magnesium chips against each other triggered by vibrations which create a wobbling motion of the magnesium chips such that a passivation layer or passivation layers located on a surface of the magnesium chips is/are removed and further cause a compaction of the activated magnesium chips, and wherein a degree of conversion of the alkyl- or aryl halide to a Grignard adduct at an output of the reactor is at least 90% (see entire disclosure, in particular the abstract; column 1, paragraph 2 on page 2807, the Results and discussion section on pages 2807 and 2808; Table 1 on page 2808; and the US 300 kHz general procedure section on page 2809).  Cravotto et al. disclose the method according to claims 19, 20, 36 and 37,  since Cravotto et al. disclose conducting the above method using the water-free solvent tetrahydrofuran (see column 2, paragraph 2 to column 1, paragraph 2 on page 2808 and the US 300 kHz general procedure section on page 2809).  Cravotto et al. disclose the method according to claims 25 and 38,  since Cravotto et al. disclose conducting the above method using a molar excess of the magnesium chips of at least 5-times molar excess (see US 300 kHz general procedure section on page 2809.  Cravotto et al. suggest the method according to claims 26 and 39, wherein said electrophilic educt is selected from the group consisting of aldehydes, ketones, carboxylic acid esters or other compounds which comprise active hydrogen or polar double bonds, since Cravotto et al. disclose conducting a subsequent nucleophilic addition of ArMgX to carbonyl substrates (see abstract; the last paragraph in column 2 on page 2806; the last paragraph in column 2 on page 2808 and Table 2 on page 2808).
Cravotto et al. disclose the method as described above, but does not require that their method is a continuous method for producing a Grignard adduct.
Thust et al. disclose a method for the continuous production of alkyl magnesium halogenides (see entire disclosure).  Thust et al. disclose that the start-up phase of the strongly exothermic Grignard reaction often causes considerable difficulties in the discontinuous process due to inevitable under or overdosing of the organic halide.  In particular, by a delayed start of reaction or by a too high reaction rate occur large heat dissipation problems.  This risk is reduced if there is always a sufficiently large amount of Grignard reagent in the reactor, as is the case in particular in the continuous operation (see lines 13-17 of the text on page 2 of the machine generated English translation).
Motta disclose a continuous process for preparing  a Grignard reagent wherein an organohalide compound (cyclohexyl halide) and magnesium shavings are reacted (see entire disclosure).  Motta discloses that compared to known discontinuous techniques, the continuous process of the invention has the advantage of being less dangerous (see column 2, lines 39-55).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out the Grignard reactions of Cravotto et al. in a continuous manner, since Thust et al. and Motta have shown that one can successfully carry out a Grignard reaction in a continuous manner.  The skilled artisan would have further been motivated to carry out the Grignard reactions of Cravotto et al. in a continuous manner, since Thust et al. disclose that the difficulties associated with a discontinuous method can be overcome by carrying out the Grignard reaction in a continuous manner, and Motta disclose that compared to known discontinuous techniques, the continuous process of his invention has the advantage of being less dangerous.
Cravotto et al. disclose the method as described above, wherein Cravotto et al.  appears to implicitly teach that the further flow consisting of magnesium chips are fed to the reactor such that the magnesium chips drop downwards and abut each other to form a packed bed.  However, if it is shown that Cravotto et al. do not require that the further flow consisting of magnesium chips are fed to the reactor such that the magnesium chips drop downwards and abut each other to form a packed bed, then it would have been obvious to do so.
Motta discloses a continuous process for preparing a Grignard reagent wherein an organohalide compound (cyclohexyl halide) and magnesium shavings are reacted (see entire disclosure).  The magnesium shavings are fed from the top of the column and the magnesium slowly wastes away mainly onto the bottom of the column whereby the shavings of the metal slowly drop down along the column itself (see column 2, lines 25-29).  Motta further discloses that a further advantage of the process according to the invention is that the path followed by the magnesium allows the magnesium to reach the reaction area in condition of maximum reactivity.  It is hence possible to obtain a complete reaction with a single passage of the halide into the column, without having to resort the recycles (see column 2, lines 56-62). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out the Grignard reactions of Cravotto et al., wherein the further flow consisting of magnesium chips are fed to the reactor such that the magnesium chips drop downwards and abut each other to form a packed bed, since Motta has shown that in a continuous process for preparing a Grignard reagent wherein an organohalide compound and magnesium are reacted the magnesium metal can be slowly dropped down along the column itself and slowly waste away mainly onto the bottom of the column.   The skilled artisan would have further been motivated to do carry out the Grignard reactions of Cravotto et al. in this manner, since Motta discloses that allowing the magnesium to follow this path will allow the magnesium to reach the reaction area in condition of maximum reactivity making it possible to obtain a complete reaction with a single passage of the halide into the column, without having to resort to recycles.
Cravotto et al. disclose the method as described above, but does not require that the magnesium chips have an average size of 0.5 to 3.0 mm.
	Thust et al. disclose a method for the continuous production of alkyl magnesium halogenides (see entire disclosure).  Thust et al. disclose that the magnesium can be used in the form of chips with a grain size of 0.05 to 20 mm, preferably in the form of chips of 0.1 to 2 mm.  It is disclosed that the magnesium must have a grain shape that agglomeration or entanglement of the particles is excluded (see paragraph 2 on page 3 of the machine generated English translation).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out the Grignard reactions of Cravotto et al. using the magnesium chips with a grain size of 0.05 to 20 mm, which encompasses the claimed average size of 0.5 to 3.0 mm or preferably with a grain size of 0.1 to 2 mm, which overlaps with the claimed average size of 0.5 to 3.0 mm, since Thust et al. have shown that one can use magnesium chips having such grain sizes in a Grignard reaction.  The skilled artisan would have further been motivated to carry out the Grignard reactions of Cravotto et al. using magnesium chips having a grain size within the range of 0.05 to 20 mm, preferably with the range of 0.1 to 2 mm, since Thust et al. disclose that the magnesium must have a grain shape such that agglomeration or entanglement of the particles is excluded.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699